       Case: 1:19-cr-00559-SL Doc #: 64 Filed: 12/20/19 1 of 3. PageID #: 359



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                         )     Case No. 1:19-CR-559-2
                                                  )
                   Plaintiff,                     )
                                                  )     JUDGE SARA E. LIOI
        v.                                        )
                                                  )
DEEPAK RAHEJA, et al.,                            )
                                                  )     UNOPPOSED MOTION
                                                  )     TO PERMIT TRAVEL OUTSIDE OF
                   Defendants.                    )     NORTHERN DISTRICT OF OHIO AND
                                                  )     OUTSIDE OF THE UNITED STATES
                                                  )     AND REQUEST FOR RETURN
                                                  )     OF PASSPORT TO FACILITATE
                                                  )     INTERNATIONAL TRAVEL
                                                  )



       Now comes Defendant, Gregory Hayslette, by and through the undersigned counsel, with

the consent of the United States, and moves this Court for an order allowing him to travel outside

of the Northern District of Ohio and outside of the United States. Gregory Hayslette has been fully

compliant with the terms of his pretrial release, and requests the opportunity travel to Florida with

his girlfriend and her children for the holidays and for work purposes in January. With respect to

work, Mr. Hayslette has obtained new employment and needs to attend mandatory new hire

training in St. Louis on January 6th thru January 10th, 2020, on the job training (sales calls with a

training sales person) in Tampa on January 13th thru January 16th, and then travel to the company’s

headquarters in Germany to attend a required sales meeting and to conduct further required training

and education on January 22nd thru January 26th, 2020. Accordingly, Mr. Hayslette respectfully

requests permission to travel outside of the Northern District of Ohio during the dates of:

   1. December 30th, 2019 thru January 4th, 2020 (travel to Naples, Florida with girlfriend and
      her children to visit with his girlfriend’s family); and
       Case: 1:19-cr-00559-SL Doc #: 64 Filed: 12/20/19 2 of 3. PageID #: 360



   2. January 6th, 2020 thru January 10th, 2020 (new job orientation and training, St. Louis,
      Missouri).

   3. January 13th, 2020 thru January 16th, 2020 (on the job training with another sales
      person/trainer performing sales calls)

And outside of the United States during the dates of:

   1. January 22nd thru January 26th, 2020 (mandatory sales meeting and training in Germany
      for new job).


   Mr. Hayslette requests that his passport be returned to him to allow travel outside of the United

States, and then it will be promptly returned to the custody of the United States upon his return.

Mr. Hayslette will advise and coordinate with Pretrial Services in advance of any and all travel,

and will provide detailed information regarding his itinerary in advance of any travel. While

traveling, Mr. Hayslette will comply with all instructions and protocols instituted by Pretrial

Services. Counsel for the government and has no objection to this motion and Pretrial Services

has been advised of Mr. Hayslette’s requests.

                                             Respectfully submitted,



                                             /s/Colin R. Jennings
                                             Colin R. Jennings (0068704)
                                             SQUIRE PATTON BOGGS (US) LLP
                                             4900 Key Tower
                                             127 Public Square
                                             Cleveland, OH 44114-1304
                                             Telephone: +1.216.479.8500
                                             Fax: +1.216.479.8420

                                             Attorney for Defendant,
                                             Gregory Hayslette




                                                2
       Case: 1:19-cr-00559-SL Doc #: 64 Filed: 12/20/19 3 of 3. PageID #: 361



                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 20, 2019, a copy of the foregoing was filed electronically.

Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties

indicated on the electronic filing receipt. Parties may access this filing through the Court’s system.



                                               /s/Colin R. Jennings
                                               Colin R. Jennings

                                               Attorney for Defendant,
                                               Gregory Hayslette




                                                  3
